Per Curiam.
1. The questions made in this ease are controlled in principle by the rulings made in the case of Wall v. Morris, 149 Ga. 632 (101 S. E. 683).
(a) The paragraph in the petition containing the allegations showing that .the fines and forfeitures in cases which were concluded, and sentences *97imposed before January 1, 1919 (the date when the legislative act of August 20, 1918 (Ga. L. 1918, p. 364), went into effect), was a part of the fund involved, was withdrawn by amendment.
Nos. 1533, 1535.
April 14, 1920.
Petition for rule. Before Judge Tarver'. Whitfield superior court. June 16, 1919.
Maddox, McCamy & Shumate, for plaintiff.
W. C. Martin and F. K. McCutchen, for defendants.
(&) Pleadings will be most strongly construed against the pleader; and allegations in other paragraphs of the petition that certain costs had “accrued” will be taken as a mere conclusion, in the absence of allegations showing that the cases in which it is alleged they had accrued were among those which had been disposed of before January 1, 1919, by pleas of guilty, by verdicts, or, in the case of bond forfeitures, by bonds finally forfeited.
2. Erom these rulings it follows that the judge erred in overruling the general demurrer to the petition.
Judgment affirmed on the main bill of exceptions, and reversed on the eross-bill.

AtMnson and Hill, JJ., dissent. Gilbert, J., absent for providential cause. The other Justices concur.